UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 20, 2011 JBI, INC. (Exact name of registrant as specified in charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1783 Allanport Road, Thorold Ontario L0S 1K0 (Address of Principal Executive Offices) (Zip Code) (905) 384-4383 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ––––– Copies to: Gregg E. Jaclin, Esq. Anslow + Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 ––––– Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events As of July 20, 2011, JBI, Inc. (“JBI” or the “Company”) has shipped over 60,000 Litres of Petroleum Distillate to Coco Asphalt Engineering, A division of Coco Paving, Inc. (“Coco Asphalt”), pursuant to the Agreement executed June 10, 2011.The Company will continue to ship fuel on a weekly, per demand basis at a cost of $109.80 per barrel. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 10.1Supply and Service Agreement between JBI, Inc. and Coco Asphalt Engineering a division of Coco Paving, Inc. dated June 10, 2011 (Incorporated by reference to Form 8-K filed on June 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized JBI, INC. Date:July 20, 2011 By: /s/John Bordynuik John Bordynuik Chief Executive Officer
